 


117 HR 1514 IH: Prevent Outages With Energy Resilient Options Nationwide Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1514 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2021 
Mr. Peters introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Power Act to increase transmission capacity for clean energy, reduce congestion, and increase grid resilience. 
 
 
1.Short titleThis Act may be cited as the Prevent Outages With Energy Resilient Options Nationwide Act or the POWER ON Act. 2.Amendments to Federal Power Act (a)Designation of National Interest Electric Transmission CorridorsSection 216(a) of the Federal Power Act (16 U.S.C. 824p(a)) is amended— 
(1)in paragraph (1), by inserting capacity constraints and before congestion; (2)in paragraph (2)— 
(A)by inserting , not less often than once every 3 years, after Secretary shall; (B)by inserting and Indian tribes after affected States;  
(C)by inserting or other information about electric transmission capacity constraints or congestion after the study; and (D)by inserting , or that is expected to experience such constraints or congestion, after consumers; 
(3)in paragraph (3), by inserting , not less often than once every 3 years, after Secretary shall; and (4)in paragraph (4)— 
(A)in subparagraph (C), by inserting or energy security after independence; (B)in subparagraph (D), by striking the and at the end; 
(C)in subparagraph (E), by striking security. and inserting security;; and (D)by adding at the end the following: 
 
(F)the designation would— (i)enhance the ability of facilities that generate or transmit renewable energy, low-emission energy, or emission-free energy to connect to the electric grid; 
(ii)promote electrification of other sectors, including the transportation sector; or (iii)facilitate other public policies to decarbonize the grid; 
(G)the designation— (i)maximizes existing rights-of-way, including along highways, brownfields, and railways; and 
(ii)avoids, to the maximum extent practicable, sensitive environmental areas and cultural heritage sites; and (H)the designation would result in a reduction in the cost to purchase electric energy for consumers.. 
(b)Construction PermitSection 216(b) of the Federal Power Act (16 U.S.C. 824p(b)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (A)(ii), by inserting or interregional benefits after interstate benefits; and (B)by amending subparagraph (C) to read as follows: 
 
(C)a State commission or other entity that has authority to approve the siting of the facilities has— (i)not approved or denied an application seeking approval pursuant to applicable law by the date that is 1 year after the filing of the application or 1 year after the designation of the relevant national interest electric transmission corridor, whichever is later; 
(ii)conditioned its approval in such a manner that the proposed construction or modification will not significantly reduce transmission congestion in interstate commerce or is not economically feasible; or (iii)denied an application seeking approval pursuant to applicable law;. 
(c)Rights-of-WaySection 216(e)(1) of the Federal Power Act (16 U.S.C. 824p(e)(1)) is amended by inserting and the permit holder has made good faith efforts to engage landowners and other stakeholders early, after facilities,. (d)Interstate CompactsSection 216(i) of the Federal Power Act (16 U.S.C. 824p) is amended— 
(1)in paragraph (2), by striking may and inserting shall; and (2)in paragraph (4), by striking the members of the compact are in disagreement and the Secretary makes, after notice and an opportunity for a hearing, the finding described in subsection (b)(1)(C) and inserting the Secretary finds that the members of the compact are in disagreement after the date that is 1 year after the filing of an application for the facility or 1 year after the designation of the relevant national interest electric transmission corridor, whichever is later. 
 
